1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                        DISTRICT OF NEVADA
7
                                                   ***
8
      LEONARD HUNT,                                     Case No. 2:17-cv-02642-JCM-VCF
9
                                           Plaintiff,           ORDER
10           v.

11    JAMES DZURENDA, et al.,

12                                      Defendants.

13

14

15   I.     DISCUSSION

16          Plaintiff, a pro se prisoner, previously submitted a civil rights complaint pursuant to

17   42 U.S.C. § 1983. (ECF No. 5). The court issued a screening order dismissing the claims

18   in that complaint and giving Plaintiff an opportunity to amend his complaint. (ECF No. 4).

19   Plaintiff subsequently filed an amended complaint. (ECF No. 6). The court has not

20   screened the amended complaint.

21          Plaintiff nevertheless has filed a motion for default judgment, asserting that he went

22   through the screening process and served the defendants but the defendants never

23   responded. (ECF No. 9 at 2). He also has filed a motion for transportation to a hearing

24   on the motion for default. (Id.)

25          Although plaintiff appears to believe that he has completed the screening process,

26   he has not.    The court has not yet screened his amended complaint and has not

27   determined that any of his claims may proceed. Therefore, the defendants have not been

28   served and no response to the amended complaint has yet been required of the
1
      defendants. The amended complaint will not be served on the defendants unless and
2
     until the court orders service.
3
     II.    CONCLUSION
4
            For the foregoing reasons, IT IS ORDERED that the motion for default (ECF No.
5
     9) and the motion for transportation (ECF No. 8) are denied.
6
            DATED THIS 16th day of April 2019.
7

8
                                             UNITED STATES DISTRICT JUDGE
9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                2
